Citation Nr: 1729238	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 9, 2005, and in excess of 10 percent thereafter, for the service-connected bilateral hearing loss disability. 

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision.  The RO, in pertinent part, awarded service connection for bilateral sensorineural hearing loss disability and assigned a noncompensable rating effective November 29, 2002. 

In January 2006, the RO awarded an increased 10 percent rating for the bilateral sensorineural hearing loss disability effective November 9, 2005.   The claim remains in controversy as less than the maximum benefit available was awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to TDIU has been raised by the record (November 2011 VA Form 21-526, November 2011 VA Form 21-4138, and June 2017 Appellant's Post Remand Brief) and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

In October 2014, the Board remanded the issue of service connection for a psychiatric disorder, to include anxiety, depression, dysthymic disorder, and PTSD for further development.   In December 2016, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective November 29, 2002.  The award of service connection for PTSD is deemed granted in full.  However, the Veteran subsequently filed a notice a disagreement (NOD) with the initial 30 percent rating assigned.  See NODs received in February 2017.  The Board takes limited jurisdiction of the downstream issue of an initial evaluation in excess of 30 percent for PTSD for corrective action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  See also Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board directed the RO to afford the Veteran an additional VA examination in order to obtain an opinion regarding the current severity of his bilateral hearing loss disability.  In particular, the examiner was asked to provide an opinion concerning the impact of the Veteran's hearing loss disability on his ability to work, to include whether the Veteran was unemployable (as claimed by the Veteran) because of his hearing loss disability.  The Veteran was afforded the requested examination in May 2016; however, the examiner when describing whether hearing loss impacted ordinary conditions of daily life, including the ability to work, simply indicated yes.  The examiner then noted the Veteran reported problems with conversation in groups of people or in background noise and hearing on the telephone was a problem.   

In the December 2016, supplemental statement of the case (SSOC), the RO indicated that such problems "might mildly negatively impact sedentary employment the condition would not prevent sedentary employment nor the performance of physical labor."  This opinion on employability was not rendered by the examiner; it was speculation on the part of the RO.  To date the remand directive, a requested medical opinion on whether the Veteran is unemployable as result of his bilateral hearing loss disability, has not been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance). 

The Veteran has argued for extraschedular consideration with respect to the issue of increased compensation for bilateral hearing loss disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, he asserts that safety impairment related to his hearing loss on the job site warrants such consideration  and the schedular ratings are inadequate to compensate him for such impairment in earning capacity due to his bilateral hearing loss disability.  See June 2017 Appellant's Post-Remand Brief.  The Veteran additionally contends that the combined effects of multiple service-connected disabilities (PTSD and bilateral sensorineural hearing loss) also warrant such consideration in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing an RO determination that referral is not warranted and confirming that decision.  Even though 38 C.F.R. § 3.321(b)(1) was cited in the January 2006 statement of the case, the RO has not considered the issue on this basis and such must be accomplished upon remand.  

In December 2016, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective November 29, 2002.  The Veteran disagreed with the initial 30 percent rating in February 2017 NODs.  The RO did not responsively issue a statement of the case on that issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Finally, as noted in the Introduction, the issue of entitlement to TDIU has been raised by the record and has been added to the appeal.  In the June 2017 Appellant's Post Remand Brief, the Veteran indicated that his hearing loss disability was a danger on the job site (his usual occupation was diesel mechanic).  He cited an example of being nearly run over by a bulldozer because he did not hear the machine's backup alarm.  The Board, therefore, finds that an inferred claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. 447. However, the adjudication of the claim for TDIU could be impacted by a favorable resolution of any of the issues that have been remanded.  Thus, the Board finds the issue of entitlement to TDIU is inextricably intertwined with the other issues that are being remanded; as such, the adjudication of the issue of entitlement to TDIU must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  If available to provide further comment, the RO must obtain an addendum opinion from the examiner who completed the May 2016 VA audiological examination.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion 
on the effect that the Veteran's service-connected bilateral hearing loss disability would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's bilateral hearing loss disability on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disability, given the Veteran's level of education and work history.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  After completion of the above development, and any other action that is deemed warranted, the RO must readjudicate the issue of entitlement to an initial compensable rating prior to November 9, 2005, and in excess of 10 percent thereafter for the service-connected bilateral hearing loss disability, to include whether referral for an extraschedular evaluation is warranted, and the issue of entitlement to TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of an initial rating in excess of 30 percent for PTSD, is necessary.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects the appeal as to this issue, the issue must be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

